DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgement is made of the amendment filed on 12/14/2021 in which claims 1, 4, 8, 10-12, 14-15, and 17 were amended. No other claims were added or canceled, therefore claims 1-17 are pending for examination below. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-12, and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller et al. [US 2017/0358934].
With respect to claims 1 and 10, Miller discloses an automated testing control system for testing individual cells [par. 0032-0033; also perform while battery charger is disabled/out of service] within a multi-cell battery [255 and/or 470; par. 0003 discloses lead-acid batteries], the testing control system configured for removable receipt of the multi-cell battery in a coupling [par. 0026,0033,0036,0037,0045 and claim 15; removal of a bad battery is equated to an overdischarged/degraded battery, i.e. below a threshold], the testing control system comprising: a process controller [138]; an analog controller [240; i.e. voltage sensor], the analog controller coupled to the process controller and the multi-cell battery [voltage sensor is disclosed as taking reading from the battery and the processor is disclosed as configured for receiving the voltage information]; a relay controller [890], the relay controller coupled to the process controller and each cell of the multi-cell battery [par. 0047; note each battery module 830 has a relay and Fig. 4 shows multiple battery modules]; and a data processing system [795/695], the data processing system coupled to the process controller and configured to record data collected from the multi-cell battery [par. 0046; note processor 738 and memory 736 connections to communications module 120].

With respect to claims 2 and 3, Miller further discloses a charger [245/845] with a customizable charging system [par. 0032; charger control configurations] and load bank and controller [par. 0033; note that the bulk charging mode of the batteries is used to recharge a discharged battery and therefore the bulk batteries act as the load bank that is providing the power, par. 0037-0038 note controls of charging parameter need to be controlled].

With respect to claim 4, Miller further discloses the data processing system is configured to record data for each cell of the multi-cell battery from battery testing, store, retrieve data, and report data [par. 0046; also note connection to comms module 120].

With respect to claims 5 and 6, Miller further discloses the process controller is configured to control the analog controller, the relay controller, the load bank, and the charger [Figs. 1 and 8; note double arrow indication communication signals/control in fig. 1 between the processor and battery module which houses the voltage sensor, charging circuitry, and also the trip breaker].

claim 7, Miller further discloses the data processing system facilitates interaction with the process controller and a database to store, collect, and retrieve data [par. 0046].

With respect to claim 8, Miller further discloses the relay controller comprises contactors configured to bypass each individual cell of the multi-cell battery if the individual cells fall below a specified and predetermined voltage threshold [trip breakers 890; note a “bad” battery would be considered an overdischarged/degraded battery and further note a battery module is in a serial line of modules and therefore is considered an “individual cells” of the entire multi-cell/module pack].

With respect to claim 11, Miller further discloses preparing a second set of a lead acid battery having multiple cells for testing during the testing of the first set of the lead acid battery having multiple cells [i.e. the replaced battery].

With respect to claim 12, Miller further discloses charging the first set of the lead acid battery having multiple cells to capacity for immediate use [par. 0024, 0031-0035; constant current charging is performed to keep batteries at full charge also note explicit disclosure of “fully charged”].

With respect to claim 16, Miller further discloses communicating data collected during the testing via a mobile phone application, text messaging, or emails [comms circuitry is disclosed as “notify a customer”].

With respect to claim 17, Miller further discloses including identification of an individual battery cell within the first set of the lead acid battery having multiple cells that may be re-used in a second use battery system [as the circuitry discloses monitoring or good and bad cells and replacement thereof, the good batteries “may be re-used” since they are in good condition and have not in fact been indicated as bad and replaced].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. [US 2017/0358934] as applied above.
With respect to claim 9, Miller discloses collecting data regarding at least the voltage of the batteries, but fails to disclose a specific time interval of every 60 seconds. It would have been obvious to a person having ordinary skill in the art to modify Miller such that the data is retrieved every 60 seconds absent a showing of critically of said feature in the specification and barring any unexpected results occurring from such a selection. Here the selection of data collection every 60 seconds offers quick enough data processing to catch errors in the voltage but also has the benefit of saving space in the memory since not as much data storage is needed and money by not having to use more technical circuitry needed for continuous monitoring, i.e. instantaneous or every fraction of a second. 

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. [US 2017/0358934] as applied above, and further in view of Murakami et al. [US 2002/0145405].
With respect to claims 13-15, Miller discloses repeated cycling of charging and discharging but fails to disclose a specific number of cycles within a set amount of time. However, Murakami teaches abstract, par. 0014; note that the cycling can occur as fast as every 1 second and therefore would be equipped to cycle at least 60 times in a two minute stretch of time].
Therefore it would have been obvious to a person having ordinary skill in the art before the effectively filed date of the instant invention to modify Miller to incorporate the micro charging type charging/discharging process for the benefit of activating the battery in a safer manner as disclosed by Murakami, furthermore it is known in the art that micro charging/pulse charging of a battery enables slower/lower degradation over a period of many cycles therefore the applied method would decrease degradation of the battery as well. 

Response to Arguments
Applicant's arguments filed 12/14/2021 have been fully considered but they are not persuasive.
First, on page 6, Applicant argues that each of the independent claims have been amended to further clarify that the testing is performed while out of service and therefore Miller cannot disclosure such a feature since he performs a CPV measurement while in service. 
Initially, the Examiner notes that claim 1 has in fact not been amended to incorporate said feature as argued on page 6 and therefore the arguments regarding an out of service feature are moot in regards to claim 1. However, in claim 10 the method is amended to such that the testing is performed while the battery is out of service. In response the Examiner first points out that it has been held that the manner in which a claimed method is intended to be employed does not differentiate the claim from a prior art satisfying the claimed limitations. Nevertheless, even if positively claimed, it is the Examiners position that Miller’s method is still performed while a battery is out of service since Miller discloses the automated tests allow for testing during periods of time when the charger of specific 
Furthermore, Applicant argues on page 6 that Miller fails to disclose being specifically configured to test each individual cell of a multi celled battery since Miller is in parallel and the CPV is measured across the entire battery module during use. 
The Examiner respectfully disagrees. Paragraph [0038] explicitly states running the tests of individual batteries. Also paragraph [0026] discloses the CPV of each battery module is detected. As shown in Fig. 4, each the battery system is comprised of individual battery modules 470 that have a cell. The fact that there is a parallel connection is what actually enables Miller to individually test and also remove a problems cell from the battery system while allowing the UPS to still be operational, since a battery cell couldn’t be individually tested/removed from the string if it were in series without additional structure. 
Therefore the rejection is proper, and thus maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859